   

ae Race aw

nett e

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

 

OCT 4 2019

 

 

UNITED STATES DISTRICT COURT
SCUTHERN DISTRICT OF CALIFORNIA CLERK US DISTRICT COURT

 

 

SOUTHERN ons Saas i

8 ;

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL’ CA “ve
Vv. (For Offenses Committed On or After November 1, 1987)

LUIS GARCIA-LOPEZ (1
(1) Case Number: 3:19-CR-03012-LAB

Benjamin P Lechman
Defendant’s Attorney

USM Number 86569-298

r-

THE DEFENDANT:

X] pleaded guilty to count(s) One of the Information.

_] was found guilty on count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offensefs):

 

 

Title and Section / Nature of Offense Count
18:1546(A) - Fraud and Misuse Of Visas, Permits, and Other Entry Documents (Felony) 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

L] The defendant has been found not guilty on count(s)

 

[L] Count(s) is dismissed on the motion of the United States.

Assessment : $100.00, waived.

[| JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

No fine L] Forfeiture pursuant to order filed , included herein.

It IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

October 27,2019

Date of Ui h fg See

HON. LARRY ALAN BURNS
CHIEF UNITED STATES DISTRICT JUDGE

 

 
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: Luis Garcia-Lopez (1)
CASE NUMBER: 3:19-CR-03012-LAB

PROBATION
The defendant is hereby sentenced to probation for a term of:
Five (5) years as to Count 1

SPECIAL CONDITIONS OF SUPERVISION
e Do not enter the United States illegally.

e The defendant must not commit another federal, state or local crime.

if

Judgment - Page 2 of 2

3:19-CR-03012-LAB

 
